                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                               3:18-cr-251-MOC-DCK-1


 UNITED STATES OF AMERICA,                     )
                                               )
                                               )
 Vs.                                           )                      ORDER
                                               )
                                               )
 MARCUS ANTONIO DURHAM,                        )
                                               )
                 Defendant.                    )


       THIS MATTER is before the Court on Defendant’s pro se Motion for Compassionate

Release/Reduction of Sentence. (Doc. No. 48). Defendant is currently incarcerated at FCI

Loretto in Loretto, Pennsylvania. The Government has responded in opposition to the motion.

       I.     BACKGROUND

       Defendant pled guilty in this Court to a Bill of Information charging him with one count

of Conspiracy to Distribute and Possession with Intent to Distribute Cocaine Base. (Doc. No. 37

at ¶ 1). At his sentencing, this Court enhanced Defendant’s sentence because he possessed a

dangerous weapon and maintained a place for distributing a controlled substance. (Doc. No. 45).

Additionally, because of Defendant’s long criminal history, which included convictions for

offenses such as Sale of Cocaine (multiple counts), Possession with Intent to Sell and Deliver

Cocaine (multiple counts), Possession with Intent to Sell Marijuana, Maintaining a Dwelling for

Distribution of a Controlled Substance (multiple counts), and Possession of a Firearm by Felon,

this Court sentenced Defendant as a Career Offender. (Id.). Ultimately, this Court sentenced

Defendant to 120 months’ imprisonment. (Doc. Nos. 43, 44). Now, after serving only two years


                                                   1



       Case 3:18-cr-00251-MOC-DCK Document 55 Filed 09/17/20 Page 1 of 8
of that sentence, Defendant requests a sentence reduction in light of COVID-19.

       II.     DISCUSSION

       The Court denies Defendant’s request for a sentence reduction because he has not

demonstrated “extraordinary and compelling reasons” warranting release. Under the relevant

provision of Section 3582(c), a court can grant a sentence reduction only if it determines that

“extraordinary and compelling reasons” justify the reduction and that “such a reduction is

consistent with applicable policy statements issued by the Sentencing Commission.”1 18 U.S.C.

§ 3582(c)(1)(A)(i). The Sentencing Commission’s policy statement defines “extraordinary and

compelling reasons” to include, as relevant here, certain specified categories of medical

conditions. U.S.S.G. § 1B1.13, cmt. n.1(A).

       To state a cognizable basis for a sentence reduction based on a medical condition, a

defendant first must establish that his condition falls within one of the categories listed in the

policy statement. Those categories include, as particularly relevant here, (i) any terminal illness,

and (ii) any “serious physical or medical condition . . . that substantially diminishes the ability of

the defendant to provide self-care within the environment of a correctional facility and from

which he or she is not expected to recover.” U.S.S.G. 1B1.13, cmt. n.1(A). If a defendant’s

medical condition does not fall within one of the categories specified in the application note (and

no other part of the application note applies), his motion must be denied.

       The mere existence of the COVID-19 pandemic, which poses a general threat to every

non-immune person in the country, does not fall into either of those categories and therefore




1 Defendant seeks relief under subsection (i) of Section 3582(c)(1)(A). He does not seek relief
under subsection (ii) of 18 U.S.C. § 3582(c)(1)(A), nor is such relief available to him, as he is
neither 70 years old nor has served at least 30 years in prison.
                                                  2



      Case 3:18-cr-00251-MOC-DCK Document 55 Filed 09/17/20 Page 2 of 8
could not alone provide a basis for a sentence reduction. The categories encompass specific

serious medical conditions afflicting an individual inmate, not generalized threats to the entire

population. As the Third Circuit has held, “the mere existence of COVID-19 in society and the

possibility that it may spread to a particular prison alone cannot independently justify

compassionate release.” United States v. Raia, 954 F.3d 594 (3d Cir. 2020).

       That does not mean, however, that COVID-19 is irrelevant to a court’s analysis of a

motion under Section 3582(c)(1)(A). If an inmate has a chronic medical condition that has been

identified by the CDC as elevating the inmate’s risk of becoming seriously ill from COVID-19,

that condition may satisfy the standard of “extraordinary and compelling reasons.” Under these

circumstances, a chronic condition (i.e., one “from which [the defendant] is not expected to

recover”) reasonably may be found to be “serious” and to “substantially diminish[] the ability of

the defendant to provide self-care within the environment of a correctional facility,” even if that

condition would not have constituted an “extraordinary and compelling reason” absent the risk of

COVID-19. U.S.S.G. § 1B1.13, cmt. n.1(A)(ii)(I). While COVID-19 may affect whether an

inmate can show “extraordinary and compelling reasons” warranting compassionate release

under 18 U.S.C. § 3582(c)(1)(A), to make such a showing, a defendant must show that he or she

has a condition or characteristic that is a cognizable basis for compassionate release under the

current criteria, that that condition or characteristic elevates the inmate’s risk of becoming

seriously ill from COVID-19 under the CDC guidelines and that the defendant is more likely to

contract COVID-19 in his or her particular institution than if released. See United States v.

Feiling, No. 3:19cr112, 2020 WL 1821457, at *7 (E.D. Va. Apr. 10, 2020) (collecting cases).

        The Government concedes in its response that it is possible that Defendant has a chronic

medical condition that the CDC has identified as elevating the inmate’s risk of becoming

                                                  3



      Case 3:18-cr-00251-MOC-DCK Document 55 Filed 09/17/20 Page 3 of 8
seriously ill from COVID-19 that may, if substantiated, satisfy the standard of “extraordinary

and compelling reasons.” Under these circumstances, a chronic condition (i.e., one “from which

[the defendant] is not expected to recover”) may, under certain circumstances, be found to be

“serious” and to “substantially diminish[] the ability of the defendant to provide self-care within

the environment of a correctional facility,” even if that condition would not have constituted an

“extraordinary and compelling reason” absent the risk of COVID-19. U.S.S.G. § 1B1.13, cmt.

n.1(A)(ii)(I).

        The BOP contemplated Defendant’s request in conjunction with COVID-19 and, after a

thorough review, which included a summary of Defendant’s medical information, determined

that Defendant “[had] not been diagnosed with an incurable progressive illness;” “[has] not

suffered from a debilitating injury from which [he] will not recover;” “[was] not completely

disabled and [is] able to perform activities of daily living;” “[was] not confined to a bed or chair

more than 50% of waking hours;” and that “[he] does not have a diagnosis of a cognitive deficit

which affects his mental capacity or function.” See (Gov’t Ex. 1, p. 2). Therefore, based on the

criteria enunciated in its Program Statement, located at

https://www.bop.gov/policy/progstat/5050_050_EN.pdf, the BOP denied Defendant’s request.

        Here, Defendant, age 36, asserts that because he has “high blood pressure,” he is “at

higher risk of death or serious illness from COVID-19.” (Doc. No. 48 at p.2). The Centers for

Disease Control and Prevention (CDC) has identified two categories of medical risk factors

affecting the likelihood of severe outcomes from COVID-19. First, the CDC presents a list of

conditions that, according to current data, definitively entail a greater risk of severe illness.

These conditions include cancer, chronic kidney disease, COPD, immunocompromised state

(weakened immune system) from solid organ transplant, obesity, serious heart conditions, such

                                                   4



       Case 3:18-cr-00251-MOC-DCK Document 55 Filed 09/17/20 Page 4 of 8
as heart failure, coronary artery disease, or cardiomyopathies, sickle cell disease, and Type 2

diabetes mellitus. Hypertension is not on this list. The CDC also published a second list and

noted that “people with [those] conditions might be at an increased risk for severe illness from

COVID-19.” Hypertension is included on this second list. In announcing this list, the CDC

commented that “COVID-19 is a new disease. Currently there are limited data and information

about the impact of underlying medical conditions and whether they increase the risk for severe

illness from COVID-19.”

       Given the lack of data and certainty regarding this second group of conditions, the fact

that Defendant has a condition that may increase his risk for severe illness from COVID-19,

without more, does not present an “extraordinary and compelling reason” under the

compassionate release statute and U.S.S.G. § 1B1.13. See United States v. Wilson, No.

2:18cr132, 2020 WL 4901714, at *5 (W.D. Wash. Aug. 20, 2020) (“As to Mr. Wilson’s

hypertension claim, at best, the CDC has only concluded to date that it might be a risk factor.

This contention alone is not sufficient to justify or warrant conclusion that Mr. Wilson’s risks of

COVID-19 warrant an extraordinary and compelling reason for early termination of his

sentence.”). Furthermore, Defendant has not presented any evidence from which the Court could

conclude that he cannot provide self-care and that he is not expected to recover from his

hypertension. In fact, according to Defendant’s relevant medical records, Defendant can provide

his own self-care but chooses not to. That is, at his most recent medical appointment, the

medical staff at FCI-Loretto noted that Defendant “had not taken” his blood pressure medicine

and that he would be counselled “on good compliance and need to take [the medicine] each

morning.” See (Gov’t Ex. 2, p.1). The records also indicate that Defendant’s hypertension is a

relatively new condition. As the Government notes, in September 2019, Defendant denied

                                                 5



      Case 3:18-cr-00251-MOC-DCK Document 55 Filed 09/17/20 Page 5 of 8
having hypertension on several occasions, and, apparently, medical professionals first prescribed

him medication for it only a few months ago, in June 2020. See (Gov’t’s Ex. at pp. 28, 31, 34,

63, and 1-3). Based on the foregoing reasons, Defendant has not established that there are

extraordinary and compelling reasons warranting a reduction in sentence.

       Defendant’s motion is also denied because he must show his circumstances are

extraordinary and compelling in light of the factors set forth in 18 U.S.C. § 3353(a) and that he is

not a danger to the safety of any other person or the community. Defendant has not and cannot

make such a showing. Under the applicable policy statement, this Court must deny a sentence

reduction unless it determines the defendant “is not a danger to the safety of any other person or

to the community.” U.S.S.G. § 1B1.13(2). Additionally, this Court must consider the § 3553(a)

factors, as “applicable,” as part of its analysis. See § 3582(c)(1)(A); United States v. Chambliss,

948 F.3d 691, 694 (5th Cir. 2020).

       The Section 3553(a) factors include the nature and circumstances of Defendant’s offense,

his history and characteristics, and the need for the sentence imposed to reflect the seriousness of

the offense, to promote respect for the law, to provide just punishment, to afford adequate

deterrence to criminal conduct and to protect the public from further crimes of the defendant. 18

U.S.C. § 3553(a). These factors weigh against Defendant’s early release. Defendant is a career

drug trafficker who is only two years removed from that life. He has a lengthy criminal history

that includes convictions for a multitude of drug offenses as well as gun crimes. Neither

probationary sentences nor the jail terms he served after the court revoked his probation deterred

him from committing crimes. With regard to the instant offense, Defendant admitted that he had

been dealing drugs since at least 2011 and that he had a firearm in his home for protection after a

robbery. (Doc. No. 37 at ¶ 28).

                                                 6



      Case 3:18-cr-00251-MOC-DCK Document 55 Filed 09/17/20 Page 6 of 8
       The Court’s original sentence of 120 months reflects the seriousness of the crime, which

involved firearms, money, and a large quantity of drugs. Defendant’s significant sentence also

promoted respect for the law and provided just punishment. Reducing Defendant’s sentence

would undermine those factors. Additionally, based on his history of recidivism, Defendant

requires further specific deterrence, and general deterrence is an especially important factor with

regard to violent crimes. According to the BOP, Defendant has served approximately 24 months

of his 120-month sentence thus far. Permitting Defendant to cut his sentence by about 80%

undercuts the idea of deterrence and is not appropriate. See United States v. Doty, No. 2:18cr34,

2020 WL 3440948, at *3 (S.D.W. Va. June 23, 2020) (inmate is medically vulnerable and at

institution with outbreak, but release after less than a third of 42-month sentence, imposed for a

fraud she committed while superintendent of schools, would be inappropriate). Therefore, in

light of Defendant’s danger to the community and the Section 3553(a) factors, this Court will

deny his request for a sentence reduction.

       Finally, the Court notes that Defendant seeks to be placed in home confinement. Once a

court imposes a sentence, BOP is solely responsible for determining an inmate’s place of

incarceration. See 18 U.S.C. § 3621(b); Moore v. United States Att’y Gen., 473 F.2d 1375, 1376

(5th Cir. 1973) (per curiam); see also McKune v. Lile, 536 U.S. 24, 39 (2002) (plurality opinion)

(“It is well settled that the decision where to house inmates is at the core of prison

administrators’ expertise.”). A court has no authority to designate a prisoner’s place of

incarceration. United States v. Voda, 994 F.2d 149, 151-52 (5th Cir. 1993). Because

Defendant’s request for home confinement alters only the place of incarceration, not the actual

term of incarceration, only BOP may grant or deny his request. Because Section 3582(c)

deprives the Court of jurisdiction to grant home confinement and because Defendant offers no

                                                  7



      Case 3:18-cr-00251-MOC-DCK Document 55 Filed 09/17/20 Page 7 of 8
other statutory authority to support his request for such relief, this Court has no authority to act

on his request for such relief in this forum.

       Having thus considered defendant’s motion and reviewed the pleadings, the Court enters

the following Order.

                                            ORDER

       IT IS, THEREFORE, ORDERED that Defendant’s Motion for Compassionate

Release/Reduction of Sentence, (Doc. No. 48), is DENIED.




 Signed: September 17, 2020




                                                  8



      Case 3:18-cr-00251-MOC-DCK Document 55 Filed 09/17/20 Page 8 of 8
